PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent's Answer.
Claimant seeks payment in the amount of $ 18,724.00 plus interest for computer merchandise purchased by respondent in Kanawha County. The documentation for the merchandise was not processed for payment within the appropriate fiscal year; therefore, claimant has not been paid.
In its Answer, respondent admits the validity of the claim as well as the amount, and states that there were sufficient funds expired in the appropriate fiscal year from which the invoice could have been paid.
The Court denies claimant’s request for interest based upon the provisions in W.Va. Code § 14-2-12 which states “In determining the amount of a claim, interest shall not be allowed unless the claim is based upon a contract which specifically provides for the payment of interest.” There is no provision for interest in the claim herein.
In view of the foregoing, the Court is of the opinion to and does make an award to claimant in the amount of $18,724.00.
Award of $18,724.00.